Citation Nr: 1120280	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-37 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to an evaluation in excess of 20 percent for hernias, postoperative residuals of splenectomy.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1955 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, November 2007, and September 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in March 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (1) an increased rating for hernias, postoperative residuals of splenectomy, and (2) a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent and credible evidence shows that a right knee disorder, left knee disorder, and right ankle disorder did not manifest in service and were not chronic in service; symptoms were not continuous after service, and did not manifest for many years after service separation.

2.  A current right knee disorder, manifested by status post total knee arthroplasty (TKA) and a current left knee disorder, manifested by status post TKA, are not related by the competent or credible evidence to any in-service event or injury.    

3.  The competent and credible evidence does not demonstrate a current right ankle disorder.  


CONCLUSIONS OF LAW

1.  The weight of the evidence is against a finding that a right knee disorder, presently manifested by status post TKA, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The weight of the evidence is against a finding that a left knee disorder, presently manifested by status post TKA, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The weight of the evidence is against a finding that a right ankle disorder is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent VCAA notice letters in June 2007 (concerning his knees) and in February 2008 (concerning his ankles), which fully addressed all notice elements and were issued prior to each initial RO decision.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board acknowledges that the Veteran was not afforded VA examinations with respect to the claims herein decided.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.   These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations are not warranted.  First, the service treatment records show no pertinent complaints, and there is no credible post-service evidence indicating continuous symptoms following service separation.  Furthermore, the record does not indicate a causal relationship between a current disability and active service or a service-connected disability.  The Veteran himself has indicated such a relationship, but the record weighs against the credibility of his statements, as explained in more detail below, and the record otherwise lacks a factual basis supporting his conclusory statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278  (Fed. Cir. 2010) (a veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability; the record must contain some other factual basis supporting his statements).  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

The Veteran contends that service connection is warranted for a right knee disorder, left knee disorder, and right ankle disorder.  As the evidence is related, the Board will address the issues together.  

As an initial matter, the Board finds that the scope of the present claim of service connection for a right ankle disorder does not reasonably encompass a claim of service connection for the entire right foot.  The Veteran has consistently and specifically identified the right ankle.  Moreover, the foot and ankle are distinct body parts that can be identified without recourse to complex medical terminology.  As such, the scope of the present claim reasonably encompasses only the right ankle.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 
23 Vet. App. 79, 86-88 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Considering the evidence in light of the above, the Board finds that the weight of the most probative evidence is against the claims.  

The Veteran contends that he injured his knees and ankles during service.  With specific regard to his knees, he testified at his March 2011 Board hearing that he served on active duty as an engineman in the engine room of a submarine for 21 years.  This work involved many hours on his feet and, mostly, his knees.  He recalled, in particular, the abrasions caused by the steel deck.  He further testified that he would see a corpsman for his complaints, who would give him Ibuprofen.  With specific regard to his right ankle, the Veteran testified that he fell down a ladder in approximately 1970 or 1971.  This turned his ankle, and he was treated for a strain [the Board notes that the Veteran also identified the injury as a sprain].  With regard to each claimed disability, he testified that his symptoms have continued since service.  

Upon review, the Board finds that the Veteran's statements, while competent, are not sufficiently reliable to be found credible evidence.  Of particular importance, the record reveals a lack of coherence and several specific inconsistencies.  For instance, with regard to the right ankle, the Veteran wrote in his February 2008 notice of disagreement (NOD) that he was onboard the USS Greenfish in the 1970s when he fell down a hatch and hurt his ankle.  X-rays were performed 6 weeks later, which showed a mild break that had healed.  He made similar contentions in two substantive appeals (VA Form 9) filed in November 2008 and June 2009.  During a January 2003 VA examination (for an appeal unrelated to the present matter), by comparison, the Veteran indicated that he broke both ankles during the 1960s (rather than 1970-71).  Also inconsistent, he wrote in a February 2006 testimonial statement that he had had a severe right ankle sprain during service.  The Board notes that he did not, by comparison, indicate that he had fractured the ankle.  Likewise at his March 2011 Board hearing, as indicated, he testified that he strained the ankle, but he did not testify that the injury involved a fracture.  

Also indicating that the Veteran is an unreliable historian, he wrote in a February 2008 NOD that he had total knee replacements in 2003.  By comparison, he signed an Authorization and Release for medical records in June 2007, in which he listed undergoing total knee replacements in 2005.  In contrast to both assertions, the claims file makes clear that he actually underwent total knee replacements in 2004.  

These inconsistencies and contradictions tend to indicate that the Veteran's recollection is inaccurate, which is consistent with the long passage of time since his service separation.  He has, in other words, presented an inconsistent and, at times, inaccurate history over the course of the appeal, however honest his belief that his knee and ankle disorders were incurred during service.  On this basis, the evidence weighs against the credibility of his assertions regarding the onset and continuity of his claimed disabilities.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Accordingly, his assertions lack probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In addition to the internal inconsistencies within the Veteran's own statements, the objective evidence weighs against the reliability of his assertions and, more generally, his claims for service connection.  

The Veteran's service treatment records (STRs) include a December 1963 treatment record showing treatment related to a left knee wart, which he complained of continually knocking off.  The wart was surgically removed.  Otherwise, the STRs are unremarkable for findings or diagnoses related to a knee or ankle disorder.  Although the Veteran has indicated that he sprained his ankle in 1970 or 1971 (or in the 1960s), the STRs contains no such X-ray findings during that time.  Of note, he underwent a right ankle X-ray in October 1956.  No clinical history was provided, but the X-ray findings were negative for any evidence of fracture or dislocation.  Furthermore, he underwent numerous physical examinations throughout his service, which do not reflect that he had a knee or ankle disorder.  

The Board also finds significant that the STRs document numerous complaints during his service aboard the USS Greenfish, including such orthopedic complaints as back pain (in June 1971, August 1972, and January 1973) and hip pain (in March 1974).  Also, he was involved in a motor vehicle accident in March 1971, during his period of service aboard the USS Greenfish.  At that time, he had treatment, including X-rays, for complaints involving the left wrist, right elbow, and right shoulder.  The Board finds implausible that the STRs would contain records so thoroughly and consistently documenting the Veteran's other complaints without also including some indication of his complaints related to the knees and ankle.  Such implausibility tends to weigh against his assertions.  See Caluza, 7 Vet. App. at 511 . 

Finally, the Veteran's August 1975 service retirement physical examination shows that he denied a history of "trick or locked knee" and "bone, joint or other deformity."  He endorsed a history of "foot trouble," but handwrote (accurately) that he had undergone treatment for severed toes earlier during service.  Moreover, the clinical evaluation of the lower extremities and feet was "normal."  His discharge examination, in other words, provides affirmative evidence weighing against a finding that he has had continuous bilateral knee or right ankle symptoms since service.  

Further weighing against the claims, the Veteran filed several VA service connection claims after his service separation.  He filed an initial claim in September 1999 for hearing loss, in addition to a claim of service connection for continuous back discomfort and pain since service.  (He made similar contentions in a December 1999 testimonial statement.)  Then, in an August 2000 claim, he sought service connection for a spleen disorder and deafness.  The Board finds more reasonable that had the Veteran been experiencing continuous knee or ankle symptoms since service, he would have made a claim for benefits many years earlier than the present claims on appeal (filed in May 2007 and February 2008).  

Also probative, there is no contemporaneous evidence of knee or ankle complaints or symptoms following the Veteran's discharge until November 2003, when a private (non-VA) treatment record shows complaints of bilateral knee pain and X-rays showed evidence of bilateral osteoarthritis.  During a January 2003 VA podiatry examination (noted above), he identified a history of broken ankles, but did not identify any current complaints.  In fact, an earlier VA outpatient treatment note from February 2002 shows that the Veteran related a medical history consisting of "Ls [lumbosacral] pain injury in service," hearing loss, and allergies.  Importantly, the Veteran affirmatively "[d]enie[d] any other problems" except for hearing problems.  Even earlier, he underwent a history and physical examination upon admission at a private hospital in September 1990 (related to symptoms of a hernia).  At that time, the clinical evaluation revealed extremities with "[n]o deformities" or neurological deficits.  The passage of so many years between the Veteran's August 1975 active service retirement and the first post-service indication of his complaints, especially in light of his nonprobative lay assertions, is evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, with regard to the knees, the record contains no competent evidence indicating a relationship between the Veteran's service and any current disability.  The more recent medical evidence shows that he underwent a left total knee arthroplasty (TKA) in January 2004 and a right TKA in April 2004.  The Board finds significant that an earlier private history and physical examination from September 1990 notes that the Veteran was obese.  Likewise, after his left TKA (but before the right TKA), he underwent treatment at VA in April 2004.  At that time, he complained of right knee pain; he was advised to lose weight.  Moreover, a November 2003 private right knee X-ray revealed an old avulsion fracture of the lateral tibial margin.  As shown, the STRs shows no indication of right knee complaints or injury, which would indicate that the "old avulsion fracture" occurred at some point after the Veteran's service separation.  Although these records do not directly relate the Veteran's knee condition to his weight or a post-service injury, they indicate a potential intervening cause, which tends to weigh against the claims.  

In an October 2008 treatment record, a private (non-VA) physician wrote that the Veteran had knee replacements in 2004 with a history of 21 years in the Navy and "suffered injuries to his knees as a result of that."  The assessment was bilateral knee arthritis, status-post bilateral TKA.  Upon review, the Board finds that this October 2008 treatment record is not probative evidence of a nexus, as the statement does not actually indicate a nexus.  The physician was simply noting the Veteran's assertion that he suffered knee injuries during his 21 years of active service.  The physician did not note, by comparison, that the Veteran suffered any chronic disease as a result of the in-service injuries.  In other words, the physician was simply transcribing the Veteran's own statement regarding his history.  This is made clear by the fact that the statement is listed under the section titled "Chief Complaint," rather the section titled "Impression/Plan."  Transcriptions of a veteran's medical history, such as this, do not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the October 2008 treatment record is not evidence indicating a nexus between any event during service and the present knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Similarly, at his Board hearing the Veteran testified that his doctors told him "it happened a long time ago with his knees" and "just kept getting progressive[ly] worse."  The Board finds that this statement is not probative.  First, as explained in detail above, the record weighs against the reliability of the Veteran's recollections.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511 .  Thus, it is unclear from the Veteran's testimony whether he was intending to indicate that his doctors told him that "a long time ago" meant onset during service rather than after service.  In this regard, as indicated, the record makes clear that many years passed from the time of the Veteran's service separation and the first credible indication of his post-service symptomatology.  There is also, as noted, an indication of an intervening cause. Thus, the Veteran's Board hearing testimony, which has reduced reliability, is not a probative indication of a nexus between an in-service event and a current knee disability.  See Jandreau, 492 F.3d 1372.  

With regard to the right ankle, the post-service evidence during the appeal period reveals no current diagnosis.  In fact, the Veteran himself has not identified a current diagnosis in either his Board hearing or his numerous testimonial statements.  See id.  The Board recognizes that he underwent a VA podiatry examination (noted above) in January 2003.  The VA examiner diagnosed disorders of the feet, such as flatfootedness, but no disability of the ankle.  The remaining evidence of record during the period of appellate review likewise reveals no diagnosis of a right ankle fracture.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted).

The Board also acknowledges the Veteran's testimonial statements in which he has offered his own opinion relating a current diagnosis to his service.  For instance, in a May 2007 testimonial statement he wrote that the vibrations from working in engine rooms of submarines during service "have caused" cartilage damage to his legs.  Likewise, in more recent statements, including in March 2010, he has related a knee disorder to an antalgic gait (a limp), which he associates with the now-service-connected low back disability.  Such assertions, however, are not competent evidence of a current diagnosis or nexus to service or a service-connected disability as these are nexus questions involving advanced medical issues.  In fact, these questions of diagnosis and causation concern internal physical conditions, which extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address diagnosis or etiology in the present case.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the preponderance of the more probative evidence of record weighs against the claims of service connection for a right knee disorder, a left knee disorder, and a right ankle disorder.  Accordingly, the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disorder, presently manifested by status post total knee arthroplasty, is denied.

Service connection for a left knee disorder, presently manifested by status post total knee arthroplasty, is denied.

Service connection for a right ankle disorder is denied.  



REMAND

Upon review, the Board finds that remand is necessary for the claims of entitlement to (1) an increased rating for hernias, postoperative residuals of splenectomy, and (2) a TDIU.  

With regard to the increased rating claim for hernias, postoperative residuals of splenectomy, the claims file shows that the RO issued a rating decision in October 2005, awarding a 20 percent rating effective on September 23, 1999.  In a February 2006 statement, which was received within one year of the October 2005 rating decision, the Veteran wrote that he wanted to appeal the October 2005 rating decision.  He specifically "request[ed] reconsideration" of the rating assigned, to include determination of whether an extraschedular rating is warranted.  

The Board finds that the Veteran's February 2006 correspondence constitutes an NOD disagreeing with the rating assigned in the October 2005 rating decision.  38 C.F.R. § 20.201.  Subsequently, the RO did not issue a statement of the case (SOC) addressing the claim.  Rather, they issued a second rating decision in November 2007.  Although the Veteran did not then file another NOD indicating disagreement with the RO's determination on this issue in the November 2007 rating decision, the prior NOD in October 2005 placed the issue in appellate status.  Under the circumstances, the Board must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the claim for a TDIU, remand is necessary for two reasons.  First, the issue is intertwined with the pending appeal for a higher rating for hernias, postoperative residuals of splenectomy.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Second, the Veteran is service-connected for several service-connected disabilities, including degenerative disc disease (DDD) of the lumbar spine.  In a more recent statement, in October 2010, the Veteran wrote that he now needed a walker due to deterioration of his back and spine.  The Board finds that the Veteran's October 2010 statement tends to indicate a material worsening of the service-connected lumbar spine disability.  

Accordingly, the Board must remand the TDIU claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities and to determine whether the disabilities preclude him from gaining or maintaining substantially gainful employment.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).
The AMC/RO should also ensure that the VA examination expresses all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO must take the appropriate steps to issue the Veteran a SOC addressing the issue of entitlement to an increased rating for hernias, postoperative residuals of splenectomy.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the RO should undertake any indicated development and adjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

2.  The RO should also schedule the Veteran for an appropriate VA examination(s) to ascertain whether his service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.  The entire claims file, including with a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination results and record review, the examiner is asked to opine as to whether the service-connected disabilities (consisting of DDD of the lumbar spine; hernias, postoperative residuals of splenectomy; splenectomy; tinnitus; bunion deformity, great toe, left foot; a right elbow disorder; bilateral sensorineural hearing loss; and hemorrhoids) alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) is productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational and occupational experience.    

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disorders cumulatively when rendering an opinion as to unemployability.

The examiner(s) is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records, and the Veteran's lay assertions.  

3.  Then, the RO should readjudicate the remanded TDIU claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


